
	

113 HR 5085 IH: Support the Families of Fallen Heroes Semipostal Stamp Act
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5085
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Ms. Esty (for herself and Mr. Cook) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of a Families of Fallen Heroes Semipostal Stamp.
	
	
		1.Short titleThis Act may be cited as the Support the Families of Fallen Heroes Semipostal Stamp Act.
		2.Families of Fallen Heroes Semipostal Stamp
			(a)In generalIn order to afford a convenient way for members of the public to contribute to funding for programs
			 benefitting the families of fallen service members, the United States
			 Postal Service shall issue a semipostal stamp (referred to in this Act as
			 the Families of Fallen Heroes Semipostal Stamp) in accordance with the provisions of this section.
			(b)Terms and conditions
				(1)In generalThe issuance and sale of the Families of Fallen Heroes Semipostal Stamp under this section shall be
			 governed by the provisions of section 416 of title 39, United States Code,
			 and regulations issued under such section, subject to the requirements of
			 this subsection.
				(2)DurationThe Families of Fallen Heroes Semipostal Stamp shall be made available to the public for a period
			 of 4 years, beginning no later than 12 months after the date of the
			 enactment of this Act.
				(3)Disposition of proceedsAfter costs have been recovered by the United States Postal Service pursuant to section 416(d)(5)
			 of title 39, United States Code, any amounts becoming available from the
			 sale of the Families of Fallen Heroes Semipostal Stamp (as determined
			 under section 416(d) of such title) shall be transferred, through payments
			 which shall be made at least twice a year, as follows:
					(A)50 percent of such amounts shall be transferred to the Tragedy Assistance Program for Survivors.
					(B)50 percent of such amounts shall be transferred to the Families of the Fallen support program of
			 the United Service Organizations, Inc.
					(4)AgenciesThe Tragedy Assistance Program for Survivors and Families of the Fallen support program of the
			 United Service Organizations, Inc., shall be deemed to be agencies for
			 purposes of applying section 416(d)(1) of title 39, United States Code.
				(c)DefinitionIn this Act, the term semipostal stamp refers to a stamp described in section 416(a)(1) of title 39, United States Code.
			
